DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 41-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.
Claim Objections
Claims 26, 27, 31 objected to because of the following informalities:  
Claim 26 in line 3, the correct phrase is “a first side wall of said opposing side walls”
Claim 26 in line 10, the correct phrase is “the first wedge member”
Claim 26 in line 11, the correct phrase is “the first wedge member”
Claim 27 in line 3, the correct phrase is “the first wedge member”
Claim 31 in line 4, the correct phrase is “and edge of the panel therein”
Claim 31 in line 5, the correct phrase is “a first side wall of the pair of opposing side walls, the method comprising”
Claim 38 in lines 4-5, the correct phrase is “and a first side wall of the pair of opposing side walls”
Claim 38 in line 7, the correct phrase is “and the first side wall”
Claim 38 in line 8, the correct phrase is “so that the first wedge member”

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action, Claims 26, 31 and 38 recite “a first elongate retention means”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 recites the limitation “a lighting fixture can be installed”, this renders the claim unclear and confusing because the Examiner is not sure if the “lighting fixture” is part of the claim or not. The claim will be examined as best understood.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 26-34, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biebuyck (US 6,158,182).
Regarding claim 26, Biebuyck discloses an aluminium extrusion for a framing system, (Fig 1), the extrusion comprising: 
a channel 14 adapted to receive an edge of a panel 20 therein, the channel being formed by a pair of opposing side walls14a, 14c, a first side wall 14 of the pair of opposing side walls having a first elongate retention means 26 extending the full length of the extrusion for receiving a first wedge member 38 in connection therewith; 
a cavity provided adjacent to the channel 14 between a side wall 16b of the extrusion and the first side wall 14c of the channel; and, 
a removable cover plate 18 adapted to be secured to the extrusion and received in close proximity to a top edge of the first side wall 14c of the channel so as to extend over the cavity no further than a top edge of the side wall 16b of the extrusion (Fig 1) whereby, in use, when a panel 20 is installed in the channel with the first wedge member 38 received in connection with the first elongate retention means 26, the first wedge member 38 is substantially concealed when the cover plate 18 is secured to the extrusion (Fig 1).

Regarding claim 27, Biebuyck discloses wherein the first wedge member 38 is one of a pair of wedge members, and the framing system further comprises a second wedge member 36 made of resilient material for securing and sealing a panel in the framing system (Fig 1).
Regarding claim 28, Biebuyck discloses wherein a second side wall 14b of the channel 14 is formed with a second elongate retention means 24 extending the full length of the extrusion for receiving the second wedge member 36 in connection therewith (Fig 1).
Regarding claim 29, Biebuyck discloses wherein an elongate lip (upper horizontal portion of groove 24) is provided along a top edge of the second side wall 14b of the channel, (Fig 1).
Regarding claim 30, Biebuyck discloses wherein both the elongate lip and the cover plate 18 each have an edge that lies adjacent to and in close proximity to the panel 20 after installation (Fig 1).
Regarding claim 31, Biebuyck discloses an aluminium extrusion framing system, the framing system comprising: 
a first wedge member 38 made of resilient material for securing and sealing a panel 20 in the framing system (Fig 1); 
an aluminium extrusion having a channel 14 adapted to receive an edge of the panel 20 therein, the channel 14 being formed by a pair of opposing side walls 14b, 14c, a first side wall 14c of the pair of opposing walls having a first elongate retention means 
a removable cover plate 18 adapted to be secured to the extrusion and received in close proximity to a top edge of the first side wall 14c of the channel 14 so as to extend over the cavity no further than a top edge of the side wall 16b of the extrusion whereby, in use, when a panel is installed in the channel 14 with the first wedge member 38 received in connection with the first retention means 26, the first wedge member 38 is substantially concealed when the removable cover plate 18 is secured to the extrusion.
The term “substantially concealed” provides flexibility to the interpretation and is not necessarily limited to “being completely concealed”.
Regarding claims 32-34, Biebuyck discloses the claimed aluminum extrusion, the limitations of claims 32-34 can be seen above in the rejections of claims 27-29.
Regarding claim 38, Biebuyck discloses a method of installing a panel 20 in a framing system comprises an aluminium extrusion having a channel 14 adapted to receive an edge of the panel therein, the channel 14 being formed by a pair of opposing side walls 14b, 14c, and the extrusion also having a cavity provided adjacent to the channel between a side wall 16b of the extrusion and the first side wall 14c of the opposing side walls of the channel, (Fig 1) the method comprising the steps of: 
inserting a panel 20 in the channel 14; 

securing a removable cover plate 18 to the extrusion in close proximity to a top edge of the first side wall 14c of the channel so as to extend over the cavity no further than a top edge of the side wall 16b of the extrusion whereby, in use, the first wedge member 38 is substantially concealed by the cover plate 18 (Fig 1).
The term “substantially concealed” provides flexibility to the interpretation and is not necessarily limited to “being completely concealed”.
Regarding claim 39, Biebuyck discloses the method further comprises, prior to the step of inserting the panel in the channel, inserting a second wedge member 36 in a second elongate retention means 24 formed on a second side wall 14b of the opposing side walls of the channel 14 and extending the full length of the extrusion for receiving the second wedge member 26 in connection therewith (Fig 1), (Col 1, Lines 60-62).
Regarding claim 40, Biebuyck discloses wherein an elongate lip (upper horizontal portion of groove 24) is provided along a top edge of the second side wall 14b of the channel, and the position of the second elongate retention means 24 on the second side wall 14b, and the shape of the second wedge member 36 is such that it is substantially concealed below the elongate lip (Fig 1).
The term “substantially concealed” provides flexibility to the interpretation and is not necessarily limited to “being completely concealed”.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 35 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Biebuyck (US 6,158,182) in view of Boissevain (US 8,721,106). Biebuyck discloses the aluminum extrusion as disclosed in claim 31, but does not discloses a lighting fixture installed behind the removable cover plate in the cavity provided within the aluminium extrusion wherein, in use, a lighting effect can be created adjacent to the panel. However, Boissevain discloses an aluminum extrusion 20 having a lighting fixture 30 installed behind a removable cover plate 24 in the cavity provided within the aluminium extrusion (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framing system of Biebuyck to include a lightning system as taught by Boissevain, in order illuminate the window enhancing the .
	As modified, the lighting fixture would be installed behind the removable cover plate in the cavity provided within the aluminium extrusion.

14.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Biebuyck (US 6,158,182) in view of Boissevain (US 8,721,106) and further in view of Mulder (US 9,812,042). Biebuyck modified by Boissevain discloses as discussed in claim 35, but does not disclose the lighting effect is a pattern, words, logo or other indicia laser cut into the cover plate so that, in use, when the lighting fixture is switched ON light shines through laser cut to create the lighting effect. However, Mulder discloses a trim assembly 1 having a cover plate 5 wherein the lighting effect is a pattern, words, logo or other indicia laser cut into the cover plate 5 (Fig 1, 2, 5-9). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framing system of Biebuyck and Boissevain to include a pattern, words, logo or other indicia in the cover plate as taught by Mulder in order to provide an illuminated framing system including a sign or an enhanced ornamental appearance.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the lighting fixture would be installed behind the removable cover plate in the cavity provided within the aluminium extrusion.

15.	Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Biebuyck (US 6,158,182) in view of Harwood (US 8,070,310). Biebuyck discloses the aluminum extrusion as disclosed in claim 31, but does not discloses a lighting fixture installed behind the removable cover plate in the cavity provided within the aluminium extrusion wherein, in use, a lighting effect can be created adjacent to the panel; a coloured filter and/ or diffuser is installed within or behind the cover plate to create or enhance the lighting effect. However, Harwood discloses an extrusion framing system including a lighting fixture 32 including a diffuser 48 installed within a cavity (Fig 2-4), (Col 4, Lines 64-67, Col 5, Lines 1-5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the framing system of Biebuyck to include a lightning system with a diffuser as taught by Harwood, in order illuminate the window enhancing the ornamental appearance.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the lighting fixture would be installed behind the removable cover plate in the cavity provided within the aluminium extrusion.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ADRIANA FIGUEROA/           Primary Examiner, Art Unit 3633                                                                                                                                                                                             	1/28/2021